DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 16 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim 16 recites the limitation "the method….” in line 2.  
There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 5, 7, 8, 11, 13, 16 and 19-22, insofar as being in compliance with 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al., (US Pat. 5691568, hereinafter Chou) in view of Lacap et al., (US Pat. 8106516, hereinafter Lacap). 


Regarding claim 1, Chou discloses circuit substrate/CS (504/508 in Fig. 5B; col. 10, line 30), comprising:
a conventional insulation layer/IL (for example, see 506c in Fig. 5B; col. 11, line 34); 
a metal layer ML (see exposed metal layer from through-vias 538, 536a-b and 518a-b, e in Fig. 5B; col. 12, lines 30-60) disposed on a first/bottom surface of the IL; and
a first conductive plane/area/pattern and a second conductive plane/area/pattern (for example, see lower 524b and upper 524b respectively in Fig. 5B; col. 12, lines 20-25), the conductive plane/areas being in a form of conventional metallization disposed on/over a second/top surface of the IL opposite the ML disposed on the first surface of the IL;
wherein a soldering dot (for example, see solder bump 522b in Fig. 5B; col.10, line 40) is positioned on an outer surface of the ML further away from the first surface of the IL, 
wherein a vertical projection of the soldering dot taken along a thickness direction of the circuit substrate touches the second solder pad (for example, see 522b and upper 524b respectively in Fig. 5B); and 
wherein the vertical projection of the soldering dot taken along the thickness direction of the circuit substrate also touches the first solder pad (for example, see 522b and lower 524b respectively in Fig. 5B)      
(Fig. 5B).
Chou does not explicitly teach the first and the second conductive plane/area/pattern  being solder pad areas. 
Lacap teaches a CS/chip scale package wherein conductive traces/pad wiring line 
areas include conventional solder pad (see 62A-D in Fig. 6; col. 6, lines 53-63) areas to provide enhanced bonding and interconnection.  
Chou and Lacap are analogous art because they are directed to Semiconductor 
Device and Interconnect technology art and one of ordinary skill in the art 
would have had a reasonable expectation of success to modify Lim, because they are
 from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the first and the second pad/line areas as being the respective solder pads, as taught by Lacap, so that  that the subsequent bonding and reliability can be improved in Chou’s CS.  

Regarding claims 3 and 5 respectively, Chou and Lacap teach substantially the entire 
claimed structure as applied to claim 1 above, wherein Chou further teaches:
the first and the second solder pad being conventional power supply input/output solder pads as required (see a first/lower power routing 524b connected by via 536a and a second/upper power routing 524b connected by via 518b in Fig. 5B; col.12, lines 5-15); and
the first solder pad being electrically connected to the respective ML through 
a conventional first through-hole (see the lower 524b, 518b and 536b respectively in Fig. 5B; col. 12, line 12).
 
Regarding claims 7, 8, 11, 13 and 21, Chou and Lacap teach substantially the entire claimed structure as applied to claim 1 above, wherein Chou further teaches: 
 the solder pads comprising a plurality of sub-pads (sub-planes/segments) having a variety of shapes, sizes, dimensions and pattern configurations/arrangements providing the desired location and an angle/orientation with respect to first through fourth sides of the respective solder pads, as required (for example, see 524c divided into four sub-planes, 524 divided into two sub-planes in Fig. 6A; col. 11, lines 20-25, col. 13, line 35- col. 14, line 10) to improve the conductive layer/pad routing, electrical performance and to reduce ground bouncing and noise. 
Furthermore, the determination of parameters including dimensions (distances,
spacing/gap, length/width/area, thickness, etc.) bonding site/solder dot, solder pad, trace/line, chip/die, solder bump/ball, a total number and pitch/distance there between, positioning/location and shape/arrangement/orientation of the respective solder pads and their projected area on a ML or an underlying layer, etc., is a subject of routine experimentation and optimization to achieve the desired electrical/thermal performance, conductive layer routing configuration, reduced bonding defects/stress and improved reliability. 
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the limitations as  claimed in claims 7, 8, 11, 13 and 21, so that the electrical performance and the reliability can be improved and shorting defects can be reduced in Lacap and Chou’s CS. 
 
Regarding claim 16, Chou and Lacap teach substantially the entire claimed structure as applied to claim 1 above, wherein Chou teaches a conventional second IL between the first and the second solder pads (see 506b between lower 524b and upper 524b in Fig. 5B; col 10, line 27). 
	 
Regarding claim 19, Chou discloses a chip, comprising:
a die (502 in Fig. 5B; col. 10, line 30); 
a circuit substrate/CS (504/508 in Fig. 5B; col. 10, line 30), comprising:
a conventional insulation layer/IL (for example, see 506c in Fig. 5B; col. 11, line 34); 
a metal layer ML (see exposed metal layer from through-vias 538, 536a-b and 518a-b, e in Fig. 5B; col. 12, lines 30-60) disposed on a first/bottom surface of the IL; and
a first conductive plane/area/pattern and a second conductive plane/area/pattern (for example, see lower 524b and upper 524b respectively in Fig. 5B; col. 12, lines 20-25), the conductive plane/areas being in a form of conventional metallization disposed on/over a second/top surface of the IL opposite the ML disposed on the first surface of the IL;
wherein a soldering dot (for example, see solder bump 522b in Fig. 5B; col.10, line 40) is positioned on an outer surface of the ML further away from the first surface of the IL, 
wherein a vertical projection of the soldering dot taken along a thickness direction of the CS touches the second solder pad (for example, see 522b and upper 524b respectively in Fig. 5B); and 
wherein the vertical projection of the soldering dot taken along the thickness direction of the CS also touches the first solder pad (for example, see 522b and lower 524b respectively in Fig. 5B)      
(Fig. 5B).
Chou does not explicitly teach the first and the second conductive plane/area/pattern  being solder pad areas. 
Lacap teaches a CS/chip scale package wherein conductive traces/pad wiring line 
areas include conventional solder pad (see 62A-D in Fig. 6; col. 6, lines 53-63) areas to provide enhanced bonding and interconnection.  
Chou and Lacap are analogous art because they are directed to Semiconductor 
Device and Interconnect technology art and one of ordinary skill in the art 
would have had a reasonable expectation of success to modify Chou, because they are
 from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the first and the second pad/line areas as being the respective solder pads, as taught by Lacap, so that  that the subsequent bonding and reliability can be improved in Chou’s CS.  

Regarding claim 20, Chou discloses an electronic device, comprising a die, and a circuit substrate (CS), comprising:
a die (502 in Fig. 5B; col. 10, line 30); 
wherein the CS (504/508 in Fig. 5B; col. 10, line 30) comprises:
a conventional insulation layer/IL (for example, see 506c in Fig. 5B; col. 11, line 34); 
a metal layer ML (see exposed metal layer from through-vias 538, 536a-b and 518a-b, e in Fig. 5B; col. 12, lines 30-60) disposed on a first/bottom surface of the IL; and
a first conductive plane/area/pattern and a second conductive plane/area/pattern (for example, see lower 524b and upper 524b respectively in Fig. 5B; col. 12, lines 20-25), the conductive plane/areas being in a form of conventional metallization disposed on/over a second/top surface of the IL opposite the ML disposed on the first surface of the IL;
wherein a soldering dot (for example, see solder bump 522b in Fig. 5B; col.10, line 40) is positioned on an outer surface of the ML further away from the first surface of the IL, 
wherein a vertical projection of the soldering dot taken along a thickness direction of the CS touches the second solder pad (for example, see 522b and upper 524b respectively in Fig. 5B); and 
wherein the vertical projection of the soldering dot taken along the thickness direction of the CS also touches the first solder pad (for example, see 522b and lower 524b respectively in Fig. 5B)      
(Fig. 5B).
Chou does not explicitly teach: a) a circuit board (CB) and a chip, and b) the first and the second conductive plane/area/pattern being solder pad areas. 

Lacap teaches a CS/chip scale package wherein:
the SCP including a conventional wafer having a plurality of chip devices and a circuit board (50 and 48 respectively in Fig. 4; col. 6, lines 25-30), as required; and 
traces/pad wiring line areas include conventional solder pad (see 62A-D in Fig. 6; col. 6, lines 53-63) areas to provide enhanced bonding and interconnection.  
Chou and Lacap are analogous art because they are directed to Semiconductor 
Device and Interconnect technology art and one of ordinary skill in the art 
would have had a reasonable expectation of success to modify Chou, because they are
 from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the elements a)-b), as taught by Lacap, so that  that the subsequent bonding and reliability can be improved and multilevel interconnections can be enhanced in Chou’s CS. 

Response to Arguments
4.	Applicant’s arguments with respect to the rejected claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged 
in the argument.
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to NITIN PAREKH whose telephone number is (571)272-
1663. The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

 /NITIN PAREKH/
Primary Examiner, Art Unit 2811